

113 HR 3146 IH: Savings, Accountability, Value, and Efficiency II Act
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3146IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. Murphy of Florida (for himself, Mr. Coffman, Mr. Peters of California, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Armed Services, Foreign Affairs, the Judiciary, Financial Services, House Administration, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo take steps to reduce the deficit of the Federal Government.1.Short title; table of contents(a)Short titleThis Act may be cited as the Savings, Accountability, Value, and Efficiency II Act or SAVE II Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Department of Defense unmanned aircraft systems.Sec. 3. Finalizing Department of Defense inventory management guidance.Sec. 4. Revocation or denial of passport and passport card in case of certain unpaid taxes.Sec. 5. Consideration of prospective antidumping and countervailing duty collection system.Sec. 6. Report on effectiveness of foreign assistance programs and projects.Sec. 7. Conversion of prison X-ray systems.Sec. 8. Prohibition on non-cost effective minting and printing of coins and currency.Sec. 9. Restrictions on printing and distribution of paper copies of Congressional documents.2.Department of Defense unmanned aircraft systems(a)Examination To improve interoperabilityThe UAS Task Force established by the Under Secretary of Defense for Acquisition, Technology, and Logistics shall conduct an examination of the entire unmanned aircraft systems (UAS) portfolio of the Department of Defense, including UAS requirements, platforms, payloads, and ground control stations, for the purpose of developing strategies for improved interoperability of existing systems.(b)Incorporation in acquisition strategiesIn the acquisition strategies for each unmanned aircraft program commenced after the date of the enactment of this Act, the Secretary of Defense shall identify, prior to milestone B, areas in which commonality with other unmanned aircraft systems across the UAS portfolio will be achieved.(c)Independent studyThe Secretary of Defense shall request a federally funded research and development center to conduct an independent study—(1)to analyze the effectiveness of the UAS Task Force in addressing UAS interoperability and overlap issues;(2)to provide solutions, if needed, to existing interoperability and overlap issues; and(3)to determine whether a single entity would be better positioned than the UAS Task Force to integrate all crosscutting efforts to improve the management and operation of the UAS portfolio.(d)ReportNot later than March 3, 2014, the Secretary of Defense shall submit to Congress a report containing the—(1)the results of the examination required by subsection (a); and(2)the results of the independent study required by subsection (c).3.Finalizing Department of Defense inventory management guidance(a)Department of defense inventory management guidanceAs part of the implementation of the Department of Defense Comprehensive Inventory Management Improvement Plan, the Secretary of Defense shall issue revised inventory management guidance that—(1)strengthens demand forecasting, visibility of on-hand inventory, reviews of on-order excess inventory, and management of inventory held for economic and contingency reasons in order to prevent on-order and on-hand excess inventory;(2)establishes a comprehensive, standardized set of department-wide supply chain and inventory management metrics, including standardized definitions, to measure five key attributes (materiel readiness, responsiveness, reliability, cost, and planning and precision) of supply chain management operations; and(3)establishes procedures for measuring and reporting these metrics on a regular basis to ensure the effectiveness and cost-efficiency of supply chain and inventory management operations.(b)Completion and submissionNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall complete the revision of inventory management guidance required by subsection (a) and submit the revised guidance to Congress.4.Revocation or denial of passport and passport card in case of certain unpaid taxes(a)In generalSubchapter D of chapter 75 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:7345.Revocation or denial of passport and passport card in case of certain tax delinquencies(a)In generalIf the Secretary receives certification by the Commissioner of Internal Revenue that any individual has a seriously delinquent tax debt in an amount in excess of $50,000, the Secretary shall transmit such certification to the Secretary of State for action with respect to denial, revocation, or limitation of a passport or passport card pursuant to section 4 of the Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926.(b)Seriously delinquent tax debtFor purposes of this section, the term seriously delinquent tax debt means an outstanding debt under this title for which a notice of lien has been filed in public records pursuant to section 6323 or a notice of levy has been filed pursuant to section 6331, except that such term does not include—(1)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or 7122, and(2)a debt with respect to which collection is suspended because a collection due process hearing under section 6330, or relief under subsection (b), (c), or (f) of section 6015, is requested or pending.(c)Adjustment for inflationIn the case of a calendar year beginning after 2013, the dollar amount in subsection (a) shall be increased by an amount equal to—(1)such dollar amount, multiplied by(2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2012 for calendar year 1992 in subparagraph (B) thereof.If any amount as adjusted under the preceding sentence is not a multiple of $1,000, such amount shall be rounded to the next highest multiple of $1,000..(b)Clerical amendmentThe table of sections for subchapter D of chapter 75 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:Sec. 7345. Revocation or denial of passport and passport card in case of certain tax delinquencies..(c)Authority for information sharing(1)In generalSubsection (l) of section 6103 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(23)Disclosure of return information to Department of State for purposes of passport and passport card revocation under section 7345(A)In generalThe Secretary shall, upon receiving a certification described in section 7345, disclose to the Secretary of State return information with respect to a taxpayer who has a seriously delinquent tax debt described in such section. Such return information shall be limited to—(i)the taxpayer identity information with respect to such taxpayer, and(ii)the amount of such seriously delinquent tax debt.(B)Restriction on disclosureReturn information disclosed under subparagraph (A) may be used by officers and employees of the Department of State for the purposes of, and to the extent necessary in, carrying out the requirements of section 4 of the Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926..(2)Conforming amendmentParagraph (4) of section 6103(p) of such Code is amended by striking or (22) each place it appears in subparagraph (F)(ii) and in the matter preceding subparagraph (A) and inserting (22), or (23).(d)Revocation authorizationThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926, is amended by adding at the end the following:4.Authority to deny or revoke passport and passport card(a)Ineligibility(1)IssuanceExcept as provided under subsection (b), upon receiving a certification described in section 7345 of the Internal Revenue Code of 1986 from the Secretary of the Treasury, the Secretary of State may not issue a passport or passport card to any individual who has a seriously delinquent tax debt described in such section.(2)RevocationThe Secretary of State shall revoke a passport or passport card previously issued to any individual described in paragraph (1).(b)Exceptions(1)Emergency and humanitarian situationsNotwithstanding subsection (a), the Secretary of State may issue a passport or passport card, in emergency circumstances or for humanitarian reasons, to an individual described in paragraph (1) of such subsection.(2)Limitation for return to United StatesNotwithstanding subsection (a)(2), the Secretary of State, before revocation, may—(A)limit a previously issued passport or passport card only for return travel to the United States; or(B)issue a limited passport or passport card that only permits return travel to the United States..(e)Effective dateThe amendments made by this section shall take effect on January 1, 2014.5.Consideration of prospective antidumping and countervailing duty collection system(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall submit to Congress a report containing an evaluation of the merits and feasibility of converting from a retrospective antidumping and countervailing duty collection system to a prospective antidumping and countervailing duty collection system. If the Secretary recommends conversion to a particular prospective system, the Secretary shall include in the report an estimate of the costs to be incurred and cost savings to be achieved as a result of converting to such prospective system.(b)ConsultationThe Secretary of Commerce shall prepare the report under subsection (a) in consultation with the Secretary of Homeland Security and Secretary of the Treasury.6.Report on effectiveness of foreign assistance programs and projects(a)Report requiredNot later than one year after the date of the enactment of this Act, the Inspector General of the United States Agency for International Development shall submit to Congress a report on the effectiveness of each foreign assistance program and project of the United States Agency for International Development.(b)Matters To be includedThe report required by subsection (a) shall, with respect to each such program and project, include a description of the following:(1)How funds and other resources provided to a foreign entity under the program or project are spent or used.(2)The extent to which such funds and other resources are spent or used in accordance with the purposes of the program or project.(3)The extent to which such funds and other resources assist in achieving the results intended for the program or project.(4)The extent to which there is a correlation between the program or project and a change in the policies or popular attitudes towards the United States in the foreign country in which the program or project is carried out.7.Conversion of prison X-ray systemsThe Attorney General, in order to reduce the cost and improve the efficacy of Federal prison health care, shall, to the extent practicable and cost effective, convert by 2015 all X-ray systems in Federal prisons from analog, film-based systems to digital, filmless systems.8.Prohibition on non-cost effective minting and printing of coins and currency(a)Prohibition with respect to coinsSection 5111 of title 31, United States Code, is amended by adding at the end the following:(e)Prohibition on certain mintingNotwithstanding any other provision of this subchapter, the Secretary may not mint or issue any coin that costs more to produce than the denomination of the coin (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping)..(b)Prohibition with respect to currencySection 5114(a) of title 31, United States Code, is amended by adding at the end the following:(4)Prohibition on certain printingNotwithstanding any other provision of this subchapter, the Secretary may not engrave or print any United States currency that costs more to produce than the denomination of the currency (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping)..9.Restrictions on printing and distribution of paper copies of Congressional documents(a)Printing and Distribution of Documents by Public Printer(1)RestrictionsChapter 7 of title 44, United States Code, is amended by adding at the end the following new section:742.Restrictions on printing and distribution of paper copies(a)Mandatory Use of Electronic Format for Distribution of Congressional DocumentsNotwithstanding any other provision of this chapter, the Public Printer shall make any document of the House of Representatives or Senate which is subject to any of the provisions of this chapter available only in an electronic format which is accessible through the Internet, and may not print or distribute a printed copy of the document except as provided in subsection (b).(b)Permitting Printing and Distribution of Printed Copies Upon RequestNotwithstanding subsection (a), at the request of any person to whom the Public Printer would have been required to provide a printed copy of a document under this chapter had subsection (a) not been in effect, the Public Printer may print and distribute a copy of a document or report for the use of that person, except that—(1)the number of printed copies the Public Printer may provide to the person may not exceed the number of printed copies the Public Printer would have provided to the person had subsection (a) not been in effect; and(2)the Public Printer may print and distribute copies to the person only upon payment by the person of the costs of printing and distributing the copies, except that this paragraph shall not apply to an office of the House of Representatives or Senate (including the office of a Member of Congress)..(2)Clerical amendmentThe table of sections of chapter 7 of such title is amended by adding at the end following new item:742. Restrictions on printing and distribution of paper copies..(b)Provision of Documents in Electronic Format Deemed To Meet Requirements of House and Senate Rules Regarding Distribution of Printed Copies(1)In generalIf any rule or regulation of the House of Representatives or Senate requires a Member or committee to provide printed copies of any document (including any bill or resolution) for the use of the House or Senate or for the use of any office of the House or Senate, the Member or committee shall be considered to have met the requirement of the rule or regulation if the Member or committee makes the document available to the recipient in an electronic format.(2)Exercise of rulemaking authority of Senate and HouseThis subsection is enacted by Congress—(A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, and it supersedes other rules only to the extent that it is inconsistent with such rules; and(B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.(c)Effective DateThis section and the amendments made by this section shall apply with respect to documents produced on or after January 1, 2015.